Citation Nr: 1632303	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-24 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty for training in the Army National Guard from March 8, 1985 to July 16, 1985.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

With respect to an acquired psychiatric disorder, a treatment record dated June 11, 1985, during the Veteran's active duty for training, indicates that he was initially referred to the Community Mental Health Service in May1985 for adjustment difficulties to the Army.  It was noted that the Veteran was doing better in the sense that he was motivated towards achieving some success as a "beginner."  The examiner noted, "He is not crazy, although he presents himself in a slowed and at times incoherent manner.  Alcohol and drugs are not a problem now.  He is remaining in counseling with me - one reason being, he wants to make it.  Axis I:  Adjustment Reaction with mixed features; on no more medications."

A psychological evaluation in December 1997 by Dr. Cowan indicates that presentation and test performance supported DSM-IV diagnoses of schizoaffective disorder depressive type and mild mental retardation.  

The record includes private psychiatric treatment records of Raj Clinics from August 2004 to November 2010.  In August 2004, the Veteran mentioned that he had been having problems with depression, headaches, and insomnia for some time but was unable to pinpoint when they started.  In July 2010, the Veteran reported that during his time in the military he had a very strict drill sergeant who trained them to win at everything they did.  Also, due to the military training, he became very hypervigilent and somewhat paranoid about his surroundings and who to trust and not to trust.  A July 2010 handwritten note from the Veteran's treating psychiatrist indicates that he was being treated for major depression, recurrent, severe, without psychotic symptoms with medication and psychotherapy.

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran has an acquired psychiatric disorder related to his period of active duty for training.  38 C.F.R. § 3.159(c)(4). 

In addition, the Veteran underwent a VA hearing loss and tinnitus examination in in April 2012.  As it has been a number of years since the last VA examination, the evidence of record is clearly stale.  The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  Thus, the Veteran should be scheduled to undergo VA examination by an appropriate physician to determine the current severity of his service-connected hearing loss.  

Finally, as noted above, the Veteran testified at a videoconference hearing in October 2015 at which time he reported that he was being treated for a mental health condition at the VA medical facility in Marion, Indiana.  In addition, he testified that two weeks prior, he had undergone a VA audio examination at the same VA facility.  As such, the Board finds that VA treatment records pertaining to the Veteran's mental health and hearing loss should be obtained and associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any acquired psychiatric disorder and service-connected bilateral hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, including all records pertaining to the Veteran's mental health and hearing loss at the VA medical facility in Marion, Indiana, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination with either a psychiatrist or a licensed clinical psychologist.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic acquired psychiatric disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty for training period in 1985, to include symptoms and diagnosis documented during such service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded a VA audiological examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating hearing impairment, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for an aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




